EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Kilyk on 11/1/2021.

The application has been amended as follows: 
1.	A production method of a cell aggregate comprising an anterior eye segment tissue or a partial structure thereof, or a precursor tissue thereof, comprising
(a)	culturing dispersed pluripotent stem cells in suspension in a serum-free medium to form an aggregate,
(b)	culturing the aggregate formed in step (a) in suspension in the absence of a substance that activates the pathway through which signals are transmitted upon binding of bone morphogenic protein 4 (BMP4) and a receptor, 
(c-1)	culturing the aggregate cultured in step (b) in suspension in a medium in the presence of a substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor, to form (i) [[a]]an Rx-positive and Chx10-positive neuroepithelium-like structure in the inside of the aggregate and (ii) [[a]]an Rx-negative ectodermal epithelial cell layer on the surface of the aggregate, and

wherein the medium in steps (c-1) and (c-2) is free of [[a]]an Shh signal promoter, and
wherein the suspension culture in steps (a), (b), (c-1), and (c-2) is performed in the absence of a feeder cell.

Claims 15 and 16 are canceled.

17.	The method according to claim 1, further comprising
(d) culturing the aggregate obtained in step (c-2) in suspension, until a corneal epithelium is induced from the corneal epithelial precursor tissue, in a medium in the presence of a substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor, wherein the medium is free of [[a]]an Shh signal promoter.

18.	The method according to claim 1, further comprising
 in step (c-2) in suspension, until a mesenchymal tissue is formed in the aggregate, in a medium in the presence of a substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor, wherein the medium is free of [[a]]an Shh signal promoter.

19.	The method according to claim 1, further comprising
(d) culturing the aggregate obtained in step (c-2) in suspension, until a lens vesicle is formed in the aggregate, in a medium in the presence of a substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor, wherein the medium is free of [[a]]an Shh signal promoter.

21.	The method according to claim 20, wherein BMP4 in step (c-1) has a concentration of 1-5 nM.

23.	A production method of a cell aggregate comprising a corneal epithelium constituting the surface layer of the cell aggregate, and a neural retinal tissue inside of the cell aggregate, comprising
(a)	culturing dispersed pluripotent stem cells in suspension in a serum-free medium to form an aggregate,
(b)	culturing the aggregate formed in step (a) in suspension in the absence of a substance that activates the pathway through which signals are transmitted upon binding of bone morphogenic protein 4 (BMP4) and a receptor,
an Rx-positive and Chx10-positive neuroepithelium-like structure in the inside of the aggregate and (ii) [[a]]an Rx-negative ectodermal epithelial cell layer on the surface of the aggregate,
(c-2)	culturing the aggregate cultured in step (c-1) in suspension in a medium in the presence of a substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor in a concentration reduced to half or less than that in step (c-1) to form (iii) a corneal epithelial precursor tissue that is pan-cytokeratin positive or (v) both a corneal epithelial precursor tissue that is pan-cytokeratin positive and a lens placode that is L-Maf positive on the surface of the aggregate, and
(d)	culturing the aggregate obtained in step (c-2) in suspension in a medium in the presence of a substance that activates the pathway through which signals are transmitted upon binding of BMP4 and a receptor in a concentration reduced to half or less than that in step (c-1) to induce a corneal epithelium from the corneal epithelial precursor tissue, thereby obtaining a cell aggregate comprising a corneal epithelium constituting the surface layer of the cell aggregate, and a neural retinal tissue in the inside of the cell aggregate;
wherein the medium in steps (c-1), (c-2), and (d) is free of [[a]]an Shh signal promoter, and
wherein the suspension culture in steps (a), (b), (c-1), (c-2), and (d) is performed in the absence of a feeder cell.

Information Disclosure Statement
The information disclosure statements submitted on 10/23/2018, 2/13/2019 and 7/2/2021 have been considered by the examiner.

Drawings
The drawings submitted on 2/5/2016 are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The method set forth in the amended claims received 8/16/2021 is novel and non-obvious over the prior art.  Namely, no method in the prior art teaches producing anterior eye segment tissue (i.e. lens or corneal tissue or precursor tissues thereof) from aggregated pluripotent cells comprising aggregating the cells in serum-free media, culturing the aggregate in the absence of exogenous BMP signaling substances, culturing the aggregate in the presence of exogenous BMP signaling substances, then finally culturing the aggregate in the presence of exogenous BMP signaling substances at a concentration of half or less than that in the previous step, wherein the culturing is in the absence of feeder cells or Shh signaling substances (for last two steps) wherein the method generates Rx+, Chx10+ neuroepithelium inside the aggregate and Rx- ectodermal epithelium on the surface of the aggregate wherein the Rx- ectodermal epithelium further comprises pan-cytokeratin+ corneal epithelial precursor tissue and/or an L-Maf+ lens placode.  Nor does any combination of the prior art make the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-7, 9-14 and 17-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                                        



/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651